[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]ORDER
On December 21, 1995 after remand from the Appellate Court, this court heard plaintiff's motion for contempt, counsel fees and interest in reference to motion # 219, dated April 13, 1993. The court granted plaintiff's motion for contempt, denied her request CT Page 14274 for interest and continued the hearing as to her request for counsel fees.
On December 28, 1995, the court conducted a hearing on plaintiffs request for counsel fees in reference to the contempt motion of April 13, 1993.
After hearing the parties, the court awards the plaintiff as reasonable attorney's fees the sum of $4,000.
Novack, J.